DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1-20 is/are allowed in this office action.

Terminal Disclaimer
The filed Terminal Disclaimer was APPROVED on 9 March 2022 and acknowledged.

Amendment to The Specification
The Amendment to The Specification filed 8 March 2022 is acknowledged.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

---Beginning of Amendment(s)---
1. (Currently amended) A system comprising:
one or more processors configured to determine one or more of wind drag or parasitic energy loss for upcoming planned travel of a vehicle along one or more routes based on wind information,
the one or more processors are configured 
to determine the one or more of wind drag or parasitic energy loss for each of plural, different locations along the one or more routes and 
to change movement of the vehicle based on the one or more of wind drag or parasitic energy loss that is determined.

8. (Currently Amended) The system of claim 1, wherein the one or more processors are configured 
to determine a coefficient of drag as a function of apparent wind yaw angle and 


17. (Currently amended) A system comprising:
one or more processors configured to determine wind speed and wind direction for plural locations along one or more routes, 
the one or more processors also configured to determine one or more of wind drag or a parasitic energy loss for travel by a vehicle along the one or more routes based on the wind speed and wind direction, and
wherein the one or more processors are configured to change movement settings of the vehicle for travel along the one or more routes based on the one or more of wind drag or parasitic energy loss that is determined.
---End of Amendment(s)---

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-20 is/are allowable over the prior art of record.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

all the claimed limitations in the context of the invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax